internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl 3-plr-110922-99 date date ty legend a b province r fund x indenture y dear this is in response to your representative’s letter dated date as amended by letters dated date and date requesting rulings regarding the taxability of income received by a under the income_tax treaty between canada and the united_states the treaty the information submitted is substantially as set forth below the rulings contained in this letter are predicated upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination b is a_trust company organized under the laws of canada engaged in the business of offering its services as trustee to the public a a corporation incorporated under the laws of province r in canada provides investment advisory services to clients pursuant to indenture y between a and a predecessor to b a pooled investment_trust was created a represents that fund x is one section of such trust and that fund x is treated as a separate trust under canadian law fund x was created to facilitate pooled investments by certain clients of a to which a provides advisory services a plr-110922-99 represents that fund x is a resident of canada for canadian income_tax purposes fund x’s objective is to earn income and profits for its unitholders by purchasing holding and selling a diverse group of securities to achieve its objectives fund x acquires among other things u s debt and equity securities fund x receives interest and dividend income from debt and equity instruments issued by u s issuers indenture y provides that the interest of each beneficiary of fund x will be denominated in units of fund x and that a unitholder may request the redemption of all or any of the unitholder’s units as of any valuation_date a unit of the fund will be redeemable for a price equal to the portion of the net asset value represented by the unit determined in accordance with valuation rules set forth in indenture y a represents that as a canadian resident fund x will potentially be liable for canadian income_tax as well as certain other taxes in particular a canadian trust may be liable for income_tax under part i of the income_tax act canada the canadian act which sets out the primary income_tax provisions applicable to canadian taxpayers a however also represents that part i of the canadian act provides a special tax regime for canadian trusts including sub sec_104 of part i which provides that in computing its income for purposes of part i of the canadian act a_trust is permitted to deduct any amount including realized taxable capital_gains that is paid or payable in the year to beneficiaries of the trust a represents that indenture y requires the trustee to make payable to unitholders in each year an amount sufficient to ensure that the fund will not have any income subject_to regular part i tax and that fund x will make payable all earnings to its unitholders each year in accordance with indenture y unless the unitholder requests payment in cash the amount payable to the unitholder is reinvested in fund x a represents that fund x will not carry on a trade_or_business in the united_states and will not earn income from a related_person within the meaning of article xxi of the treaty a proposes that the units of fund x will be purchased and held by one or more of the following types of entities a_trust governed by a registered pension_plan that is tax exempt pursuant to paragraph o of the canadian act rpp a_trust governed by a registered retirement savings_plan that is tax exempt pursuant to sub sec_146 and paragraph r of the canadian act rrsp a_trust governed by a registered retirement income fund that is tax exempt pursuant to sub sec_146 and and paragraph x of the canadian act rrif a_trust governed by a deferred profit sharing plan that is tax exempt pursuant to paragraph s of the canadian act dpsp a_trust governed by an employees profit sharing plan that is tax exempt pursuant to paragraph p of the canadian act epsp a_trust governed by a registered supplementary unemployment benefit plan that is tax exempt pursuant to paragraph q of the plr-110922-99 canadian act subplan a vacation pay trust that is tax exempt pursuant to paragraph y of the canadian act vacation pay trust a_trust all of the beneficiaries of which are investors described in through mixed pooled_fund and a segregated fund of an insurance_company resident in canada that is deemed to be an inter_vivos_trust by paragraph a of the canadian act and under which all of the related insurance contracts are entered into with investors described in through segregated fund sec_894 of the code provides that the provisions of the code shall be applied with due regard to any treaty obligation of the united_states which applies to a taxpayer article iv residence paragraph of the treaty provides for the purposes of this convention the term resident of a contracting state means any person who under the laws of that state is liable to tax therein by reason of his domicile residence place of management place of incorporation or any other criterion of a similar nature but in the case of an estate_or_trust only to the extent that income derived by such estate_or_trust is liable to tax in that state either in its hands or in the hands of its beneficiaries article xxi exempt_organizations paragraph provides subject_to the provisions of paragraph income referred to in articles x dividends and xi interest derived by a a_trust company organization or other arrangement that is a resident of a contracting state generally exempt from income_taxation in a taxable_year in that state and operated exclusively to administer or provide pension retirement or employee_benefits or b a_trust company organization or other arrangement that is a resident of a contracting state generally exempt from income_taxation in a taxable_year in that state and operated exclusively to earn income for the benefit of an organization referred to in subparagraph a shall be exempt from income_taxation in that taxable_year in the other contracting state emphasis added article xxi paragraph provides the provisions of paragraph sec_1 and shall not apply with respect to the income of a_trust company organization or other arrangement from carrying_on_a_trade_or_business or from a related_person other than a person referred to in paragraph plr-110922-99 or prior to amendment by article of the third protocol to the treaty which generally entered into force on date paragraph b of article xxi read as follows a_trust company or other organization which is resident in a contracting state not taxed in a taxable_year in that state and constituted and operated exclusively to earn income for the benefit of an organization referred to in subparagraph a emphasis added the technical explanation to article of the third protocol states in part that the other changes all in paragraph are intended to improve and clarify the language in subparagraph b the phrase not taxed in a taxable_year was changed to generally exempt from income_taxation in a taxable_year to ensure uniformity throughout the convention this change was not intended to disqualify a_trust or other arrangement that qualifies for the exemption under the wording of the present convention article xxix a limitation_on_benefits paragraph provides for purposes of the application of this convention by the united_states a a qualifying person shall be entitled to all of the benefits of this convention and b except as provided in paragraph and a person that is not a qualifying person shall not be entitled to any benefits of the convention article xxix a paragraph provides in part for the purposes of this article a qualifying person is a resident of canada that is h an organization described in paragraph of article xxi exempt_organizations and established for the purposes of providing benefits primarily to individuals who are qualifying persons persons who were qualifying persons within the five preceding years or residents or citizens of the united_states based solely on the information submitted and on the representations made by the taxpayer and provided that the entity deriving the dividends and interest is a resident of canada within the meaning of article iv of the treaty and a qualifying person within the meaning of article xxix a of the treaty we conclude that plr-110922-99 i an rpp is a_trust or other arrangement described in article xxi a of the treaty consequently dividends and interest derived by such a_trust or arrangement will be exempt from u s income_tax pursuant to article xxi a of the treaty ii an rrsp is a_trust or other arrangement described in article xxi a of the treaty consequently dividends and interest derived by such a_trust or arrangement will be exempt from u s income_tax pursuant to article xxi a of the treaty iii an rrif is a_trust or other arrangement described in article xxi a of the treaty consequently dividends and interest derived by such a_trust or arrangement will be exempt from u s income_tax pursuant to article xxi a of the treaty iv a dpsp is a_trust or other arrangement described in article xxi a of the treaty consequently dividends and interest derived by such a_trust or arrangement will be exempt from u s income_tax pursuant to article xxi a of the treaty v an epsp is a_trust or other arrangement described in article xxi a of the treaty consequently dividends and interest derived by such a_trust or arrangement will be exempt from u s income_tax pursuant to article xxi a of the treaty vi a subplan is a_trust or other arrangement described in article xxi a of the treaty consequently dividends and interest derived by such a_trust or arrangement will be exempt from u s income_tax pursuant to article xxi a of the treaty vii a vacation pay trust is a_trust or other arrangement described in article xxi a of the treaty consequently dividends and interest derived by such a_trust or arrangement will be exempt from u s income_tax pursuant to article xxi a of the treaty viii provided that the unitholders of fund x consist at all times exclusively of rpps rrsps rrifs dpsps epsps subplans vacation pay trusts mixed pooled funds and or segregated funds dividends and interest derived by fund x will be exempt from u s income_tax pursuant to article xxi b of the treaty the above rulings are not applicable to any dividend or interest_income derived from carrying_on_a_trade_or_business in the united_states or from a corporation which is a related_person under article xxi of the treaty plr-110922-99 your representative also originally requested rulings concerning the treatment of mixed pooled funds and segregated funds that include as investors organizations resident in canada and described in article xxi of the treaty however your representative withdrew those requests upon learning that this office was adverse except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely m grace fleeman assistant to the branch chief branch associate chief_counsel international cc
